Citation Nr: 1600188	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from November 1951 to November 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In December 2015, the Veteran testified at a video conference hearing at the Los Angeles RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2009 rating decision, the RO granted the Veteran service connection for bilateral hearing loss with a noncompensable disability rating effective September 16, 2008.  Thereafter, in November 2011, the Veteran filed a claim for a compensable rating of his service connected bilateral hearing loss.  In an October 2012 rating decision, the RO denied a compensable rating for the Veteran's bilateral hearing loss.  This denial was continued in a February 2014 statement of the case, after which the Veteran filed a substantive appeal to the Board in March 2014. 

Prior to the Veteran's case being adjudicated by the Board, he was scheduled for a VA audiology examination in May 2015 for the purpose of determining the severity of and functional impact from his service connected bilateral hearing loss.  An audiogram taken during the May 2015 examination revealed the following puretone thresholds: 

      HERTZ
		500	1000	2000	3000	4000	6000	8000 
RIGHT	0	5	15	25	35	55	45
LEFT		5	10	20	30	40	60	55

The speech recognition score, using the Maryland CNC word list, was 84 percent in the right ear and 80 percent in the left ear.  Based on these audiogram results, the May 2015 examiner diagnosed the Veteran with sensorineural hearing loss bilaterally in both the 500-4000 Hz and 6000 Hz or higher frequency ranges.  The examiner also concluded that the Veteran's hearing loss impacts the ordinary conditions of daily life, and quoted the Veteran as reporting that he "can't follow a conversation", "answer[s] questions incorrectly", and "blast[s] the TV."  The examiner then stated that there was no change to the diagnosis and that the condition was currently active.  

Following the May 2015 VA examination, the RO certified the matter for appeal to the Board without issuing a supplemental statement of the case, as the VA examiner's opinion that the diagnosis had not changed made one unnecessary. 

Prior to the Board's adjudication of the case after the May 2015 VA examination, the Veteran was afforded a video conference hearing before the undersigned in December 2015.  During that hearing, the Veteran stated that he had his prescribed hearing aids in his ears for at least a portion of the exam.  The presence of hearing aids to augment an examinee's hearing during an audiological examination clearly invalidates the results of the examination.  See 38 C.F.R. § 4.85(a) (Examinations for hearing impairment must be conducted by a state licensed audiologist without the use of hearing aids.).  The Veteran also stated during the hearing that he would appear for a new VA examination if one was so scheduled. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran an appropriate VA examination for
the purpose of determining the current level of impairment from the service-connected bilateral hearing loss.  The examiner should detail the symptoms, and severity thereof, of the service-connected bilateral hearing loss.  
The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.  All necessary tests should be conducted. 

The examiner should ensure that the Veteran is not wearing any hearing aid device when administering any audiological tests during the examination. 

2. After completing the above, readjudicate the Veteran's
increased rating claim.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




